Citation Nr: 1534156	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-00 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2013, the Board reopened the Veteran's claim for service connection for a back disability and remanded the matter for additional development.  In June 2014, the Board issued a decision denying the claim currently on appeal.  The Veteran appealed the denial to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2015, the Court granted a Joint Motion for Remand (JMR), which set aside the June 2014 Board decision, and remanded the matter for further adjudication consistent with the JMR.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In light of the points raised in the JMR, further action in connection with the claim is warranted.  Specifically, the JMR instructed that the December 2013 VA opinion is inadequate as the examiner did not address whether the Veteran's back disability was aggravated by his service connected knee conditions or whether the Veteran's service-connected knee conditions caused the Veteran's arthritis.  Thus, to comply with the JMR and to fulfill the Board's duty to assist the Veteran, a new opinion is needed.  The Board notes the Veteran is now service connected for limitation of motion of the left thigh/hip as well.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

Pursuant to 38 C.F.R. § 3.310 (2014), service connection not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. 
§ 3.310 (2014).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant VA treatment records dating since June 2012.

2.  After the above has been completed to the extent possible, send the claims file to a VA physician for procurement of an addendum opinion.  If a new examination is deemed necessary, one should be scheduled.

Following review of the claims file and all pertinent records, the examiner should provide an opinion as to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's back disability (to include arthritis and lumbar spinal stenosis) was caused by his service-connected bilateral knee and/or left hip disabilities?  Please explain why or why not. 

b.  If not caused by the service-connected knee or left hip disabilities, is it at least as likely as not that the Veteran's back disability is permanently worsened beyond natural progression (versus temporary flare  up of symptoms) by his service-connected bilateral knee and/or left hip disabilities?  If the examiner finds that the Veteran's back disability was permanently worsened beyond natural progression (aggravated)   by his service-connected knee and/or left hip disabilities, the examiner should attempt to quantify the degree of aggravation attributed to the service-connected conditions. 

A rationale for all opinions expressed should be provided.  If the examiner cannot provide the above opinion(s) without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.). 

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is    returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




